[Cite as State v. Johns, 2020-Ohio-6652.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-081

        Appellee                                 Trial Court No. 2019CR0044

v.

Elizabeth C. Johns                               DECISION AND JUDGMENT

        Appellant                                Decided: December 11, 2020

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Sarah R. Anjum, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Elizabeth Johns, appeals the judgment of the Wood County Court

of Common Pleas, following a jury trial, convicting her of one count of complicity to

having a weapon under a disability. For the reasons that follow, we reverse and vacate

her conviction.
         {¶ 2} On appeal, appellant asserts the following assignments of error:

                Assignment of Error I: The evidence presented at trial was

         insufficient to support a conviction for complicity to having weapons while

         under disability.

                Assignment of Error II: The application of R.C. 2923.13 is

         unconstitutional as applied to Appellant.

                Assignment of Error III: The conviction for complicity to having

         weapons while under disability was against the manifest weight of the

         evidence.

         {¶ 3} The Wood County Grand Jury indicted appellant on a single count of

complicity to having a weapon under disability in violation of R.C. 2923.13(A)(2) and

(B), a felony of the third degree. Appellant entered a plea of not guilty, and the matter

proceeded to a jury trial along with appellant’s co-defendant, Brian Brooks.1 Brooks was

indicted on a single count of having a weapon under disability based on the theory that

Brooks constructively possessed the weapon. The trial revealed the following pertinent

information.

         {¶ 4} Between April 8 and April 18, 2018, Brooks was in jail at the Corrections

Center of Northwest Ohio. The state did not directly present why Brooks was in jail, but

phone conversations with appellant revealed that he was in the process of serving a



1
    Brooks’ appeal is before this court in case No. WD-19-077.



2.
30-day jail sentence for a marijuana related offense. Brooks also had pending charges of

driving under a suspended license.

       {¶ 5} Three of the phone calls between appellant and Brooks were played for the

jury. From the phone conversations, it is apparent that appellant and Brooks were in a

relationship. In one of the calls, appellant indicated that she does not feel safe in her

house. In response, Brooks informed her that there is something in his book bag in her

house, and that item is something that he normally kept in his safe, also in her house. In a

subsequent call, Brooks gave appellant the code for the safe, and asked her to put his

“strap” in there. Testimony at trial revealed that the word “strap” often refers to a

handgun. Appellant responded that the gun was already upstairs. Brooks stated that she

must have gotten it out of his book bag and carried it upstairs. He then jokingly asked

appellant if she shot anybody. Appellant indicated that she had not shot it because it

jams, and that she does not feel comfortable shooting it outside like Brooks does.

Notably, Brooks stipulated at trial that, at all relevant times, he was under a disability and

was prohibited from possessing a firearm.

       {¶ 6} On April 13, 2018, after the three phone calls had been made, the police

executed a search warrant at appellant’s residence. During the search, the police found a

loaded and operational .45 caliber semi-automatic handgun on the bedroom nightstand.

Nearby was a safe, which the police were able to open using the combination that Brooks

gave over the phone to appellant. The police also found a book bag. A fourth phone call




3.
between appellant and Brooks was played for the jury in which appellant and Brooks

discussed the police’s search of the house.

       {¶ 7} After the presentation of the evidence, appellant moved for an acquittal

pursuant to Crim.R. 29, on the basis that she was not under a disability, and had no

knowledge that appellant was under a disability. The trial court denied appellant’s

motion. The jury then returned with a verdict of guilty. At sentencing, the trial court

sentenced appellant to three years of community control.

       {¶ 8} In her first assignment of error, appellant argues that her conviction was

based on insufficient evidence. In reviewing a record for sufficiency, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus.

       {¶ 9} Here, appellant was convicted of complicity to possessing a weapon under

disability in violation of R.C. 2923.13(A)(2), which provides, “Unless relieved from

disability under operation of law or legal process, no person shall knowingly acquire,

have, carry, or use any firearm or dangerous ordnance, if any of the following apply:

* * * (2) The person is under indictment for or has been convicted of any felony offense

of violence.” The parties do not dispute that appellant is not under any disability.

Rather, the state argues that she was complicit in Brooks’ commission of the offense. To

that end, R.C. 2923.03(A) provides, in relevant part, “No person, acting with the kind of




4.
culpability required for the commission of an offense, shall do any of the following:

* * * (2) Aid or abet another in committing the offense.”

       {¶ 10} “To establish that a defendant aided and abetted a crime, the evidence must

prove that the defendant ‘supported, assisted encouraged, cooperated with, advised, or

incited the principal in the commission of the crime, and that the defendant shared the

criminal intent of the principal.’” State v. Richter, 2019-Ohio-5422, 151 N.E.3d 186,

¶ 22 (6th Dist.), quoting State v. Johnson, 93 Ohio St. 3d 240, 754 N.E.2d 796 (2001),

syllabus. “Thus, the state must prove two criminal intents for the accomplice: first that

the accomplice had the same criminal intent as the principal offender and, second, that

the accomplice also intended to help the principal commit the offense.” Id., quoting State

v. Middleton, 6th Dist. Lucas No. L-05-1162, 2006-Ohio-6634, ¶ 14. “Evidence of

aiding and abetting may be shown by either direct or circumstantial evidence, and the

sharing in criminal intent may be inferred from presence, companionship, and conduct

before and after the offense is committed.” State v. Cathcart, 6th Dist. Lucas No.

L-06-1225, 2008-Ohio-370, ¶ 24, citing State v. Lett, 160 Ohio App. 3d 46, 2005-Ohio-

1308, 825 N.E.2d 1158, ¶ 29 (8th Dist.).

       {¶ 11} Appellant argues that the state failed to produce any evidence that appellant

intended to aid, abet, solicit, procure, or cause Brooks to possess the firearm. In

particular, appellant asserts that Brooks brought the gun into her home, and then while he

was in prison, she took possession of the gun and used it for her own protection.

Appellant contends that in so doing, she frustrated Brooks’ ongoing efforts to possess the




5.
firearm. Appellant also argues, in connection with her second assignment of error, that

the state failed to produce any evidence that appellant knew that Brooks was under a

disability and was not permitted to possess the firearm.

       {¶ 12} In response, the state argues that it is not required to prove a mental state

for the element that a defendant has a disability. See State v. Johnson, 128 Ohio St. 3d
107, 2010-Ohio-6301, 942 N.E.2d 347, ¶ 42 (“[F]or the offense of having weapons while

under disability defined by R.C. 2923.13(A)(3), the state is not required to prove a

culpable mental state for the element that a defendant is under indictment for or has been

convicted of any offense involving a drug of abuse.”). Furthermore, the state contends

that an accomplice can be guilty of aiding and abetting another person based upon the

other person’s disability. The state then notes that the record shows that Brooks had a

disability, that appellant and Brooks discussed the gun and the moving of the gun from

the book bag to the safe, and that when the search was conducted, the gun, book bag, and

safe were all found in appellant’s residence. Thus, the state concludes that because

appellant knew about the gun and moved the gun for Brooks, and because Brooks was

prohibited from possessing a firearm due to his disability, appellant is guilty of

complicity to having a weapon under disability.

       {¶ 13} We disagree with the state’s conclusion. Assuming, for purposes of this

analysis, that appellant supported or assisted Brooks in the possession of the gun, we still

find that the evidence is insufficient to show that appellant was complicit because there is

no evidence that appellant intended to help Brooks commit the crime of having a weapon




6.
under disability. Here, the state did not produce any evidence to show that appellant

knew that Brooks was under a disability. At most, the evidence shows that appellant

knew that Brooks was in jail for a misdemeanor marijuana offense, and potentially faced

further jail time for the offenses of driving under a suspension, but neither of those crimes

constitutes a disability under R.C. 2923.13(A)(2). Without evidence that appellant was

aware that Brooks was under a disability, appellant is nothing more than an unwitting

accomplice, and the state has failed to show that she intended to help Brooks commit the

crime. Therefore, we hold that the evidence is insufficient to support appellant’s

conviction for complicity to having a weapon under a disability.

       {¶ 14} Accordingly, appellant’s first assignment of error is well-taken.

       {¶ 15} Because we hold that appellant’s conviction is based upon insufficient

evidence, appellant’s remaining assignments of error are not well-taken as moot.

       {¶ 16} Having found that appellant’s conviction is based upon insufficient

evidence, the judgment of the Wood County Court of Common Pleas is reversed and

vacated, and the case is ordered to be dismissed. The state is ordered to pay the costs of

this appeal pursuant to App.R. 24.

                                                                         Judgment reversed
                                                                              and vacated.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




7.
                                                               State v. Johns
                                                               C.A. No. WD-19-081




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Christine E. Mayle, J.
CONCUR.                                        _______________________________
                                                           JUDGE


Gene A. Zmuda, P.J.                            _______________________________
CONCURS AND WRITES                                         JUDGE
SEPARATELY.




       ZMUDA, P.J.

       {¶ 17} Because I agree with the majority and would reverse the conviction, but for

different reasons, I write separately.

       {¶ 18} Appellant was convicted of having a weapon while under disability, in

violation of R.C. 2923.13(A)(2) and (B), based on a theory of complicity. Appellant’s

boyfriend, Brian Brooks, was charged as the principal, and he stipulated in his and

appellant’s joint trial to having a disability that prohibited him from possessing a weapon.




8.
       {¶ 19} The evidence presented at trial included recorded phone conversations

between appellant and Brooks, who was serving a 30-day jail sentence in an unrelated

case. Selected conversations were played for the jury at trial, and included an exchange

in which Brooks told appellant he was keeping a gun at her house, in his book bag. He

told appellant he usually kept the gun in his safe, also at her house, and he provided the

combination to appellant so she could store the gun in his safe. Appellant removed the

gun from Brooks’ book bag, but instead of placing the gun in Brooks’ safe, she kept it on

her bedside table for her own use.

       {¶ 20} Based on the phone conversations, police obtained a warrant and searched

appellant’s home. They located the gun, the safe, and the book bag, and charged both

Brooks and appellant with having a weapon while under disability. At trial, appellant

moved for an acquittal under Crim.R. 29, arguing insufficient evidence as she was not

under a disability and had no knowledge that Brooks was under a disability. The trial

court denied the motion and the jury returned a guilty verdict.

       {¶ 21} Now on appeal, appellant repeats her argument regarding insufficient

evidence. In response, the state argues that appellant was complicit in Brooks’ crime, as

an aider or abettor of Brooks. As noted by the majority, to support a conviction for

aiding or abetting Brooks in having a weapon while under disability, the evidence must

demonstrate appellant had the same intent as Brooks, the principal offender, and that

appellant intended to help Brooks commit the offense. See State v. Richter,




9.
2019-Ohio-5422, 151 N.E.3d 186, ¶ 22 (6th Dist.), quoting State v. Middleton, 6th Dist.

Lucas No. L-05-1162, 2006-Ohio-6634, ¶ 14.

      {¶ 22} The majority focused on the intent requirement, and concluded that

appellant had no intent to help Brooks because she had no knowledge of his disability.

This potentially confuses the issue. The intent required to commit the offense of having a

weapon while under disability is the intent to “have” the gun, regardless of knowledge of

any disability. R.C. 2923.13(A); State v. Johnson, 128 Ohio St. 3d 107, 2010-Ohio-6301,

942 N.E.2d 347, paragraph one of the syllabus.

      {¶ 23} Based on the record, I find that appellant had no intent to help Brooks in

committing the offense because Brooks had committed the offense prior to informing

appellant the gun was stored at her house. The fact that Brooks admittedly kept his gun

among his other possessions at appellant’s home was sufficient to establish Brooks’

constructive possession of the gun, in violation of R.C. 2923.13(A), without any

assistance from appellant. See, e.g., State v. Munn, 6th Dist. Lucas No. L-08-1363, 2009-

Ohio-5879, ¶ 47-48 (constructive possession established where defendant stored gun at

girlfriend’s home among his other personal belongings). There is no evidence, indicating

appellant assisted Brooks in acquiring or “having” a gun, to help Brooks commit the

offense. Accordingly, I respectfully concur, and would reverse the conviction.


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.